Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-2, 4-6, 8-20 are allowed and remembered as claims 1-18. The original Claims 3,7 have been canceled. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Prior art made of record fails to teach, 
As per claim 1, 
A life safety device comprising: a housing; a detector for detecting one or more conditions; an actuatable mechanism coupled to the housing; a light assembly embedded within an interior of the actuatable mechanism, the light assembly including a first light source, the light assembly being operable to transmit light from the first light source at an exterior of the housing in response to detection of at least one of the one or more conditions; and a light transmission device positioned within the housing, the light transmission device being operable to transmit light from a second light source at the exterior of the housing, the second light source being remote from the first light source, wherein the light assembly is nested within the hollow interior of the light transmission device, the actuatable mechanism being movable relative to the light transmission device.
As per claim 17, 
visible at an exterior of the life safety device via a first light source in response to sensing the condition, wherein the light assembly is embedded within an interior of an actuatable mechanism visible at an exterior of a housing of the life safety device, and the light assembly is nested within a hollow interior of a light transmission device of the life safety device, the light transmission device being operable to transmit light from a second light source at the exterior of the housing, the second light source being remote from the first light source, wherein the actuatable mechanism being movable relative to the light transmission device.

The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above individually and in combination in respect the claimed invention as a whole.
The Prior Art of record and not relied upon is considered pertinent to applicant's disclosure.  Mittleman et al. (US 2014/0085093) shows a life safety device have a detector and actuatable mechanism. Liao (US 2012/0160642) shows switch unit having an actuatable mechanism and light assembly. 
However, the Prior Art of references individually or in combination not explicitly mention the specific structure arrangement as recited in the claims 1 and 17, respectively, including:
the light assembly including a first light source, the light assembly being operable to transmit light from the first light source at an exterior of the housing in response to detection of at least one of the one or more conditions; and the light transmission device being operable to transmit light from a second light source at the exterior of the housing, the second light source being remote from the first light source,

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOI C LAU/Primary Examiner, Art Unit 2689